PER CURIAM.
Marion Edward Pearson, Jr., appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm substantially on the reasoning of the district court. See Pearson v. City of Morganton, No. CA-01-285-1-02-MU (W.D.N.C. June 11, 2002).* We dispense with oral argument because the facts and legal contentions are adequately presented *240in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 We note that we lack jurisdiction over Pearson’s claims relating to the issuance of a nontestimonial identification order ("NIO”) under the Rooker-Feldman doctrine. See Dist. of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983); Rooker v. Fid. Trust Co., 263 U.S. 413, 44 S.Ct. 149, 68 L.Ed. 362 (1923); State v. Pearson, 356 N.C. 22, 566 S.E.2d 50, 55-61 (N.C.2002) (finding sufficient evidence to support the issuance of the NIO), petition for cert. filed, (Oct. 16, 2002) (No. 02-7164).